DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 9-10 of the Remarks filed 3/2/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-20 have been fully considered and are persuasive.  The rejections of Claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method, computer program product and system for improving destage performance on RAID arrays. More specifically, Independent Claims 1, 8 and 15 recite that a count is maintained for each data element of each stride, then identifying first strides in a cache that are ready to destage based on them having a count less than or equal to a first threshold, and identifying second strides in the cache that are not currently ready to be destaged but are likely to be ready to be destaged during a subsequent scan based on them having a count less than or equal to a second threshold different from the first threshold, and initiating preemptive staging of any missing data of the second strides needed to calculate their parity values and finally destaging the second strides upon the occurrence of the subsequent scan. The prior art teaches various methods and system for destaging data from a cache to a RAID, but nowhere does any of the prior art disclose a method or system in which the a second set of data is identified as being likely to be destaged during a subsequent scan of the cache based on the data having a count less than or equal to a second threshold, wherein the second threshold different from a first threshold used to determine which data is ready to be destaged, and preemptively staging any missing data for the identified second strides. The fact that the independent claims of the instant application disclose novel subject matter not taught by the prior art, and not obvious in view of any combination of the prior art, has placed the aforementioned claims in condition for allowance.
The corresponding dependent Claims 2-7, 9-14 and 16-20 further limit independent Claims 1, 8 and 15, and thus are allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Anderson et al. (US PGPUB 2017/0351613) discloses a system for destaging data from a cache to a storage, wherien a preemptive retrostore operation is performed from the cache to a non-volatile storage to avoid failure during destaging from the cache to the storage. Anderson does not teach or make obvious the limitations of the Applicant’s independent claims regarding the use of multiple thresholds to identify both data ready to destage and data likely to be destaged during a subsequent scan.
  Benhase et al. (US PGPUB 2013/0024627) discloses a system and method for destaging updated data tracks to storage, wherein data tracks and parity data is prefetched to use for destaging the updated data tracks. Benhase also does not teach or make obvious the limitations of the Applicant’s independent claims regarding the use of multiple thresholds to identify both data ready to destage and data likely to be destaged during a subsequent scan.
Ash et al. (US PGPUB 2014/0082303) discloses a system for destaging data, wherein two separate counts are used to control destage operations, a lower maximum destage count and a higher maximum destage count. Ash also does not teach or make obvious the limitations of the Applicant’s independent claims regarding the use of multiple thresholds to identify both data ready to destage and data likely to be destaged during a subsequent scan.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702. The examiner can normally be reached Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J SIMONETTI/Primary Examiner, Art Unit 2137                                                                                                                                                                                                        May 21, 2022